DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-11, 13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2010/0268548 to Louie et al. in view of U.S. Patent Application Publication 2002/0077857 to Seelinger in view of WO 2013082392A1 to Garcia.
As to claim 1, Louie discloses a pharmacy prescription order filling system comprising:
a stock supply container received within a pharmacy, the stock supply container containing a stock supply of medication, the stock supply container having a first machine readable tag operably scoured thereto (Louie [0007]):
an individual prescription order container having a second machine readable tags operably secured thereto (Louie [0007]);
a tag reader in communication with a computer system for detecting the presence of and distinguishing the first and second tags from each other (Louie [0050]-[0053]);
a security system in communication with the computer system having a security module for automatically detecting a predetermined discrepancy associated with the at least one UDI of the supply container and the filled prescription order (Louie claim 10)
Louie does not explicitly teach:
a database in communication with the computer system containing at least one Unique Drug identifier (UDI) of the stock supply of medication contained in the stock supply container; and,
the computer system detecting the second machine readable tag within the proximate location of the first machine readable tag when a portion of the stock supply of medication is dispensed from the stock supply container to the individual prescription order container and automatically associating the at least one unique drug identifier with dispensed medication placed into the individual prescription order container. 
Seelinger teaches:
a database in communication with the computer system containing at least one Unique Drug identifier (UDI) of the stock supply of medication contained in the stock supply container (Seelinger [0058]-[0066]); and,
the computer system detecting the second machine readable tag within the proximate location of the first machine readable tag when a portion of the stock supply of medication is dispensed from the stock supply container to the individual prescription order container and automatically associating the at least one unique drug identifier with dispensed medication placed into the individual prescription order container (Seelinger [0058]-[0066]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to associate a dispensed medication with the identifier of the stock supply as in Seelinger in the system of Louie to reduce errors.
However, Seelinger and Louie do not explicitly teach automatically associating the machine readable tag with the at least one unique drug identifier of the stock supply of the medication in the stock supply container such that the at least one unique drug identifier of the stock supply of medication is transferred to the individual prescription order container. Garcia discloses automatically associating the machine readable tag with the at least one unique identifier of the stock supply in the stock supply Garcia [0022]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to transfer supply information to containers containing the same product as in Garcia in the system of Seelinger and Louie to reduce labor and errors associated with labeling a product.

As to claim 2, see the discussion of claim 1, additionally, Louie discloses the pharmacy prescription order filling system further including:
a worker identification system in communication with the computer system for individually identifying workers within the pharmacy (Louie [0083]-[0084]); and,
wherein the security system is a storage area having a tag reader in communication with the computer system thereby allowing the computer to detect the identity of the worker accessing one of the supply containers and filled prescription orders received within the storage area (Louie [0083]-[0084]).
As to claim 3, see the discussion of claim 1, additionally, Louie discloses the pharmacy prescription order filling system wherein the security system includes a cabinet for storing filled prescription orders and supply containers therein, the cabinet having;
a frame defining a storage area therein (Louie [0083]-[0084]);
an access panel having an open position wherein the storage area is accessible to a worker and a closed positon wherein the storage area is inaccessible to a worker (Louie [0083]-[0084]);
at least one transducer operably secured to the cabinet operable by the computer system to alert a worker as to the location of one of the filled prescription orders and supply containers is located therein (Louie [0102]); and,
a worker identification system in communication with the computer system for limiting access to the storage area to a specifically identified worker by selectively activating the transducer based on the identity of the worker (Louie [0084]).
As to claim 4, see the discussion of claim 1, additionally, Louie discloses the pharmacy prescription order filling system wherein the security system: includes a cabinet for storing filled prescription orders and supply containers therein, the cabinet having;
a frame defining a storage area therein (Louie [0083]-[0084]);
an access panel having an open position wherein the storage area is accessible to a worker and a closed positon wherein the storage area Is inaccessible to a worker (Louie [0083]-[0084]);
a lock In communication with the computer system that is activated by the computer system based on predetermined criteria (Louie [0083]-[0084]); and,
a worker identification system in communication with the computer system for limiting access to the storage area to a specifically identified worker by the computer system selectively activating the lock on the access panel (Louie [0083]-[0084]).
As to claim 5, see the discussion of claim 4, additionally, Louie discloses the pharmacy prescription order filling system wherein the worker identification system Is a machine readable tag operably secured to the worker (Louie [0084]).
As to claim 6, see the discussion of claim 5, additionally, Louie discloses the pharmacy prescription order filling system wherein the machine readable tag is selected from the group consisting of a Radio Frequency identification Tag (Louie [0041])
As to claim 7, see the discussion of claim 4, additionally, Louie discloses the pharmacy prescription order filling system further including: at least one transducer operatic secured to the cabinet operable by the computer system to alert a worker as to the location of one of the filled prescription orders and supply containers Is located therein (Louie [0102]); and,
the worker identification system selectively activating the transducer based on the identity of the worker (Louie [0083]-[0084]).
As to claim 8, see the discussion of claim 4, additionally, Louie discloses the pharmacy prescription order filling system further Including a plurality of access panels, each panel having a panel Louie [0083]-[0084]).
As to claim 9, see the discussion of claim 8, additionally, Louie discloses the pharmacy prescription order filling system wherein the predetermined criteria provides that the lock to at least one of the access panels is unlocked only for storing an identified supply container within the storage area (Louie [0083]-[0084]).
As to claim 10, see the discussion of claim 8, additionally, Louie discloses the pharmacy prescription order filling system wherein the predetermined criteria provides that the lock to at least one of the access panels is unlocked only for storing an identified prescription order within the storage area (Louie [0083]-[0084]).
As to claim 11, see the discussion of claim 2, additionally, Louie discloses the pharmacy prescription order filling system wherein the computer system maintains a perpetual log of a workers identity and the contents of at least one of the supply container and filed prescription order within the storage area for said worker (Louie [0083]-[0084]).
As to claim 13, see the discussion of claim 2, additionally, Louie discloses the pharmacy prescription order filling system wherein the computer system automatically assigns possession of at least one of the supply container upon that worker removing the at least one of the supply container from the storage area (Louie [0084]).
As to claim 16, see the discussion of claim 1, additionally, Louie discloses the pharmacy prescription order filling system wherein the security system is a status change module for automatically changing the status of medications within the system subject to a status change (Louie [0042]).
As to claim 17, see the discussion of claim 1, additionally, Louie discloses the pharmacy prescription order filling system wherein the security system is an automatic real-time inventory module for generating real-time inventory reporting of medications received within the pharmacy (Louie [0081]).
As to claim 18, see the discussion of claim 1, additionally, Louie discloses the pharmacy prescription order filling system wherein the security system is a receive module for providing real-time discrepancy monitoring and notification of bulk supplies entered into the system as supply containers by the computer system automatically comparing a manifest of the supplies with tags associated with one or more supply containers containing products from that manifest (Louie [0065]-[0066]).
As to claim 19, see the discussion of claim 1, additionally, Louie discloses the pharmacy prescription order filling system further including an alerting system in communication with the computer system for alerting workers of the predetermined discrepancy (Louie claim 17).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2010/0268548 to Louie et al. in view of U.S. Patent Application Publication 2002/0077857 to Seelinger in view of WO 2013082392A1 to Garcia. in view of U.S. Patent 2006/0089858 to Ling.

As to claim 12, see the discussion of claim 4, however, Louie does not explicitly teach the pharmacy prescription order filling system wherein the computer system maintains a perpetual log of all workers within the pharmacy who accessed at least one of said supply container and said filled prescription order and the UDI of the accessed at least one of said supply container and said filled prescription order. Ling discloses wherein the computer system maintains a perpetual log of all workers within the pharmacy who accessed at least one of said supply container and said filled Ling [0012], [0049]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to create a log as in Ling in the system of Louie and Seelinger to improve accountability and security for pharmaceutical supplies.
Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2010/0268548 to Louie et al. in view of U.S. Patent Application Publication 2002/0077857 to Seelinger in view of WO 2013082392A1 to Garcia. in view of U.S. Patent 2004/0167465 to Mihai et al.
As to claim 14, see the discussion of claim 13, however, Louie and Seelinger do not explicitly teach including an input device operably secured to the computer system to allow a worker to manually enter the number of pills contained within a supply container; and wherein, the computer system requires the worker to manually count and enter using the input device the number of pills within the supply container before the computer system allows that worker to return that supply container to the storage area, and a worker has returned the supply container to the storage area, thereby releasing the worker’s possession of the supply container from the system. Mihai discloses an input device operably secured to the computer system to allow a worker to manually enter the number of pills contained within a supply container; and wherein, the computer system requires the worker to manually count and enter using the input device the number of pills within the supply container before the computer system allows that worker to return that supply container to the storage area, and a worker has returned the supply container to the storage area, thereby releasing the worker’s possession of the supply container from the system (Mihai [0400]). It would have been obvious to one of ordinary skill in the art at the time Mihai in the system of Louie to prevent abuse and theft.
As to claim 15, see the discussion of claim 14, additionally, Mihai discloses wherein the computer system independently maintains an automatic log of the quantity of pills received within the supply container and automatically deducts from that log the quantity of pills that should have been removed based on a customer’s prescription order and activates an alerting system: If the automatic log of quantity of pills differs from the manual count entered by trio worker (Mihai [0400]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2010/0268548 to Louie et al. in view of U.S. Patent Application Publication 2002/0077857 to Seelinger in view of WO 2013082392A1 to Garcia. in view of U.S. Patent 2010/0283601 to Tai et al.
As to claim 20, see the discussion of claim 19, however, Louie does not explicitly teach the pharmacy prescription order filling system wherein the predetermined discrepancy is the dispensing of more medication from a supply container than a predetermined limit. Tai discloses the pharmacy prescription order filling system wherein the predetermined discrepancy is the dispensing of more medication from a supply container than a predetermined limit (Tai [0071]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to validate inventory counts as in Tai in the system of Louie to prevent abuse and theft.
Response to Arguments
Applicant’s arguments with respect to the newly added limitations are moot in view of new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ELIZA A LAM/Primary Examiner, Art Unit 3686